Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles A. Fields appeals the district court’s orders affirming the Commissioner’s decision to deny Fields a period of disability and disability insurance benefits and denying Fields’s Fed.R.Civ.P. 59 motion. We must uphold the decision to deny benefits if it is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2006); Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir.2005) (per curiam). We have thoroughly reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.* Fields v. Comm’r of Soc. Sec. Admin., No. 9:09-cv-01763-BM (D.S.C. Oct. 5, 2010 & Aug. 20, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We decline to consider Fields’s argument that the Administrative Law Judge erred in extending his disability determination to the date of the decision because the claim was not presented to the district court and refusal to consider it would not be plain error or result in a fundamental miscarriage of justice. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.1993).